The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figures 2A-2G in the reply filed on 04/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment of figures 2A-2G for the claimed limitation of “removing, through the first initial slit opening, the plurality of second memory portions to retain the plurality of first memory portions”, as recited in claim 1.  
The drawings do not illustrate how or when said plurality of second memory portions are removed while the plurality of first memory portions are being retained.
The disclosure merely recites in paragraphs [0006], [0007], [0125] and [141] that the plurality of second memory portions are removed while the plurality of first memory portions are retained.  There is no description of how the structure wherein the plurality of second memory portions are removed while the plurality of first memory portions are retained is obtained.   Therefore, an artisan would not be able to form the claimed memory device.


Response to Arguments
1.	Applicants argue that “Support may be found, among other places, in paras. [0087], [0127], and [0142]-[0143] of the specification. As disclosed in paragraph [0087], "[a] suitable etching process (e.g., a wet etch) may be performed on structure 200 to remove portions of semiconductor channel 24 from first initial slit opening 25 and the lateral recesses. In some embodiments, at least second memory portions 232b are removed to expose lateral portions 232a-2 of first memory portions 232a." In addition, paragraph [0046] discloses "first memory sub- layer x32a includes silicon nitride, and second memory sub-layer x32b includes silicon oxynitride." Therefore, "the plurality of second memory portions" and "the plurality of first memory portions" in claim 1 include silicon oxynitride and silicon nitride, respectively. A person of ordinary skill in the art would have understood that silicon oxynitride can be selectively removed to retain silicon nitride by using a suitable wet etch”.

1.	It is first noted that paragraph [0087], on which applicants rely, describe the embodiment of figure 3 and not the elected embodiment of figures 2A-2G.
Furthermore, even the embodiment of figure 3 does not illustrate removing portions of semiconductor channel 24 from first initial slit opening 25 and wherein second memory portions 232b are removed to expose lateral portions 232a-2 of first memory portions 232a.  
The cited passage in paragraph [0087] does not positively recite or require “removing, through the first initial slit opening, the plurality of second memory portions to retain the plurality of first memory portions”, as recited in claim 1.   Paragraph [0087] recites “In some embodiments, at least second memory portions 232b are removed to expose lateral portions 232a-2 of first memory portions 232a. First memory portions 232a may fully or partially be retained to form the memory portions” (emphasis added).
The passage “at least second memory portions 232b are removed” means that not only the second memory portions 232b must be removed.   The passage “first memory portions 232a may fully or partially be retained” means that only some of the First memory portions 232a may be retained.
Regardless of whether paragraph [0087] provides support to the claimed limitation, the above discussion pertains to the embodiment of figure 3 and not to the elected embodiment of figures 2A-2G.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800